Citation Nr: 0217357	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  93-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1944 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 1999, the Board issued a decision denying an 
evaluation in excess of 30 percent for PTSD.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).

A joint motion for remand was granted by the Court in 
January 2001.  In the joint motion for remand, the parties 
noted that identified medical records were not of record.  
The parties concurred that as a result of the recent 
enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(VCAA), the veteran's claim must be remanded for further 
development, citing to VCAA.

In August 2001, the Board, in conjunction with the Court's 
order remanded this matter for further development.  


FINDING OF FACT

The veteran's PTSD does not result in considerable social 
and industrial impairment and does not result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code  9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  See also Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the February 1992, April 
1993, and January 1996 rating determinations, the June 1992 
SOC, and the January 1993, April 1993, January 1996, October 
1996, July 1998, November 1998, and August 2002 SSOCs 
informed the appellant of the information and evidence 
needed to substantiate this claim.  Moreover, in a November 
2001 letter, the RO informed the appellant of the laws and 
regulations of the VCAA.  The RO notified the appellant 
about what the evidence had to show to establish 
entitlement, what information or evidence it still needed 
from the veteran, what the veteran could do to help with his 
claim, where and when to send the information and evidence, 
what had been done to help his claim, who would manage his 
case, and where to call if he had any questions or needed 
assistance. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  This matter was also remanded by 
the Board on three separate occasions for further 
development with the requested development being performed 
as thoroughly as possible.  The veteran has also been 
afforded VA examinations with regard to his claim.  He also 
appeared at a personal hearing at the RO in August 1992.  VA 
has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained 
in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for psychoneurosis was granted in 
November 1945 and assigned a 50 percent rating.  After a 
February 1947 VA examination the rating was decreased to 10 
percent. The 10 percent evaluation remained in effect until 
October 1989 when the Board increased the rating to 30 
percent for PTSD.  

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court held, 
in pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative 
or judicial appeal process had been concluded, the version 
most favorable to the appellant was to be applied.

Under the provisions of the old rating schedule, a 10 
percent evaluation was to be assigned where there had been 
mild social and industrial impairment.  A 30 percent 
evaluation was warranted for definite social and industrial 
impairment.  In this regard, the Board notes the Court's 
decision in Hood v. Brown, 4 Vet. App. 301 (1993), and 
VAOPGCPREC (OGC Prec. 9- 93) (1993), which defined definite 
social and industrial impairment as impairment which is 
"distinct, unambiguous and moderately large in degree."  A 
50 percent evaluation was warranted for considerable social 
and industrial impairment.  A 70 percent evaluation required 
that the ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate to have been so adversely affected as to result in 
virtual isolation in the community; or that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior, or the individual had to be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Codes 9411 (1996).

The revised rating criteria contemplate that a 10 percent 
disability evaluation should be assigned for occupational 
and social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or, 
symptoms controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be 
no earlier than the effective date of that change.  
VAOPGCPREC 3-00.

The Global Assessment of Function (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2000).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

In February 1992, the veteran requested that his claim be 
reopened and that his disability evaluation be increased.  

Outpatient treatment records obtained in conjunction with 
the veteran's claim demonstrate that he was alert, oriented, 
and goal-directed, with an appropriate affect at the time of 
an October 1990 outpatient visit.  The veteran was also 
found to be alert, well-oriented, and goal directed at the 
time of a March 1991 visit.  At the time of a May 1991 
visit, the veteran was noted to be well-groomed, pleasant 
and alert.  His affect was completely appropriate.  He was 
noted to be stable.  

In a July 1992 letter, the veteran's private physician, M. 
M. M.D., wrote that the veteran continued to be on chronic 
medication for control of his anxiety.  He had extreme 
emotional lability and had significant insomnia.  The 
anxiety was significant enough that it interfered with his 
ability to function in his normal daily life and activity.  
Dr. M. indicated that the veteran worked with his brother in 
an automotive service business.  He stated that it was 
simply by the fact that his brother was in the business with 
him that the veteran was able to continue; otherwise, he 
would be unable to have any gainful employment.  Dr. M. 
expected the condition to continue into the future in an 
indefinite manner.

In August 1992, the veteran appeared before a hearing 
officer at the RO.  At the time of the hearing, the veteran 
testified that he had been going for outpatient treatment 
for his nervous condition every three to four months since 
discharge from service.  He indicated that the medication 
that he was on made him groggy and depressed.  He reported 
that he was still married and that he lived with his wife at 
home.  He stated that he worked part time for his brother 
and that he mostly relaxed, or tried to, and watched 
television.  He noted that golf was his hobby and indicated 
that he played about once a week.  He stated that he tried 
to attend church every Sunday.  He further testified that he 
did not do a lot of shopping and limited his visits to the 
mall.

The veteran also indicated that loud noises bothered him and 
that he had exaggerated startle response.  He reported daily 
anxiety, daily thoughts about his service experiences, and 
nightmares.  He stated that he used to work full time for 
his brother but changed that to part-time about four to five 
years ago.  He testified that he changed to part time work 
because of his nervous condition.  The veteran stated that 
he was a member of Veterans of Foreign Wars but was not 
active and that he belonged to a church and attended 
regularly.  He also noted having some friends.

In an August 1992 statement in support of claim, the 
veteran's brother wrote that the veteran had been under a 
doctor's care since he was discharged from Porstmouth Naval 
Hospital with back and nerve problems.

In September 1992, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that his main problem was his back.  He stated that 
he slept poorly, had combat nightmares about three times per 
week, and awoke in a cold sweat, feeling panicky.  He also 
had flashbacks of the ship being torpedoed.  He admitted to 
increased fatigue and irritability with family and friends.  
He reported having problems getting along with customers.  
He reported occasional depression but denied any crying 
spells.  He noted that his medication made his dreams more 
tolerable.  

Mental status examination revealed that the veteran was 
pleasant, immediately engaging and in no acute distress.  He 
was quiet but verbally articulate.  He was also neat, clean 
and well dressed.  The veteran was mildly dysphoric with 
some slight restriction of affect; however, his affect was 
appropriate to the situation.  He was euthymic and there was 
no indication of increased startle reaction.  The veteran 
was mildly tense but showed no tremor.

His speech was relevant, coherent and goal directed.  There 
was no indication of a thought disturbance of perceptual 
problem.  He denied suicidal or homicidal ideas.  There were 
no obsessions, compulsions, phobias or psychosomatic trends.  
He was fully oriented and his intellect was estimated as 
within in normal limits.  The veteran's fund of knowledge 
was commensurate with a 12th grade education.  Memory for 
remote events was good as was recent recall memory.  His 
concentration was satisfactory and his judgment and insight 
were reported as fair.

The impression was chronic, episodically moderate, PTSD 
(previously diagnosed as anxiety neurosis).  The veteran's 
Global Assessment of Functioning (GAF) score was reported as 
65, currently and for the past year. 

In a March 1993 private psychiatric report, prepared by 
J.H., Ph.D., the veteran indicated that he was still 
married.  He reported that he had been working for his 
brother in a service station for the past 40 years.  The 
veteran stated that he was working 40 hours per week.  He 
noted that his only recreational activity was playing golf 
on Sunday.  

Mental status examination revealed that the veteran was 
pleasant and direct.  He appeared calm almost to the point 
of slightly flattened effect.  He smiled in a way that 
seemed apologetic when referring to the emotional and 
physical trauma he had suffered.  Eye contact was good and 
he was alert and oriented to time, place, person and 
objects.  The veteran spoke in a low, fairly soft voice with 
a normal rate and no speech defects.  His fund of knowledge 
appeared adequate and his intelligence was estimated within 
the normal range.  Content of thought followed the line of 
questioning with minimal to moderate spontaneity.  Process 
of thought was logical and lucid with no signs of thought 
disorder or psychotic processing.

The veteran denied any hallucinatory experiences.  He 
demonstrated some capacity for abstraction.  He was able to 
recall three objects immediately, but none after 5 minutes.  
The veteran discontinued serial 7's at 86 with the 
explanation that he needed paper and pencil.  He correctly 
computed 2 separate calculations requiring a combination of 
multiplication, addition and subtraction to arrive at the 
correct answer.  The veteran denied suicidal ideation.  His 
judgment appeared slightly impulsive.  He consumed 
approximately 2 caffinated beverages per day.  The veteran 
denied any food cravings and his appetite was good with no 
recent change in weight.  He stated that sleep was poor with 
problems of both initiation and maintenance.  The veteran 
claimed that he slept four to five hours per night.

The impressions were psychological factors affecting 
physical condition; depression; rule out PTSD.

The examiner noted that Minnesota Multiphasic Personality 
Inventory (MMPI) results provided a valid profile.  The 
profile in general was in the range of data reported in PTSD 
research for PTSD.  Strong depressive process was apparent, 
along with obsessive-compulsive features quite strong.  The 
veteran expressed a great number of physical complaints and 
bodily preoccupations.  He appeared to experience 
significant distress in social situations and was likely to 
be introverted with poor social skills.

The examiner noted that testing appeared to be generally 
supportive of PTSD.  While the veteran probably fit the 
criteria better for obsessive compulsive disorder, it 
appeared that the features that qualified him for this 
diagnosis resulted from his war experience and were truly 
more PTSD in nature.

In May 1995, the Board remanded this matter for additional 
development, to include an additional VA examination.  

In August 1995, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that it 
was hard to describe his problems.  He noted having several 
nightmares per week.  He indicated that he would sit up 
after them for the remainder of the night.  He stated that 
intrusive memories of his combat experiences lead him to 
forget what he was doing and to lose things during the day.  
He indicated that he was irritable with people and preferred 
to be alone.  He played golf in twosomes with one of several 
friends.  He did not like crowds and continued to experience 
startle response.  He reported 4, 5, or 6 episodes of 
ducking in the past year.  He noted intensive memories 
triggered by the smell of diesel fuel, relating to the 
inservice torpedo incident.  He reported working about three 
days per week in a service station that he owned with his 
brother.  He belonged to a church and had served as a deacon 
for a number of years but had stopped 4 or 5 years ago 
because of a conflict with an elder.  

Mental status examination revealed that the veteran was 
neatly dressed with constricted and guarded affect.  He 
appeared to be somewhat tense and his speech was non-
spontaneous, even though he was repeatedly urged to describe 
his symptoms in detail.  There was no suggestion of thought 
disorder and the veteran recalled one of three items 
spontaneously at five minutes and a second one with a clue, 
but was unable to recall the third word.  He was able to do 
serial sevens very slowly but correctly, despite protests 
that he could not do so.  There was no evidence of delusions 
or hallucinations.  The veteran denied homicidal or suicidal 
ideations.

The examiner indicated that there appeared to be basically 
no doubt that the veteran suffered from PTSD.  He was 
described as having typical symptoms at the time of his 
discharge from the military.  He further noted that there 
did not appear to be strong evidence that he would be unable 
to tolerate any employment whatsoever outside of the service 
station that he owned with his brother.  It was noted that 
he apparently never really attempted other work.

The diagnosis was PTSD.  His GAF was reported as 55, with 
moderate symptoms and moderate difficulty in social and 
occupational functioning, marked by irritability and a 
tendency to withdraw.

In April 1997, the Board again remanded this matter for 
additional development, to include a VA examination.  

In October 1997, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
stated that he had dreams two to three times per week about 
the battle they fought at the Gulf of Leithe.  He also 
described intrusive thoughts about seeing the dead.  He 
noted that he would rather be alone than around people.  He 
disliked crowds and did not like to watch TV if it involved 
programs with a combat scene.  He also did not like loud 
noises because they unnerved him.  He reported sleeping 4 to 
5 hours per night.  The veteran reported a decrease in 
concentration, a fair appetite , and a fair energy level.  
He stated that he enjoyed fishing.  

Mental status examination revealed that the veteran was 
alert and oriented to time, place, person and objects.  His 
mood was described as not the best and ranked it four out of 
ten.  The veteran's affect was constricted.  He denied any 
auditory or visual hallucinations, suicidal or homicidal 
ideations and paranoia.  He admitted to nightmares and 
flashbacks.  His memory was intact for one out of three 
objects in five minutes.  His speech was regular in terms of 
rate and rhythm without loosening of associations or flight 
of ideas.  His speech was goal directed and his eye contact 
was good.  He refused to spell "world" backwards, and he 
refused to perform serials 3s and serial 7s.  Insight and 
judgment were good.  

The impression was PTSD and his GAF score was reported as 50 
to 55.  The examiner commented that it appeared that the 
veteran suffered from PTSD.  He appeared to have moderate 
symptoms and moderate difficulty in social and occupational 
functioning which were enhanced by his withdrawal from 
others and irritability.  There did not appear to be strong 
evidence currently that he could not tolerate gainful 
employment outside the service station but he had never 
worked outside of the family business previously.

In a July 1998 letter, Dr. M. indicated that the veteran 
continued with PTSD.  He stated that the veteran was able to 
have some gainful employment only due to the business 
partnership with his brother.  He noted that the veteran and 
his brother were able to operate an automobile mechanic 
repair service.  He further observed that the veteran was 
able to assist his brother with very light remedial 
activities around the repair shop.

Dr. M. felt that the veteran continued to have anxiety and 
PTSD symptomatology and expected this to continue 
indefinitely into the future.

In conjunction with the Court's remand, the Board, in August 
2001, remanded this matter to the RO for further 
development, to include obtaining additional treatment 
records from Dr. M. and to obtain additional VA treatment 
records that had already not been associated with the claims 
folder.  

In a November 2002 letter, the RO informed the veteran of 
the VA's obligations under the VCAA.  In its letter, the RO 
also noted that past attempts to obtain treatment records 
from Dr. M. had been unsuccessful.  The RO asked that the 
veteran complete and sign the requested authorization forms 
that it had sent with the letter and that the veteran return 
these forms to the RO.  

In response to the letter, the veteran submitted one 
authorization form noting treatment at the Memphis VAMC.  
The veteran did not supply a written authorization form to 
obtain records from Dr. M.  Treatment records obtained from 
the Memphis VAMC for the period from November 1996 to 
February 2002 make no reference to treatment for PTSD.  

The criteria for an evaluation in excess of 30 percent for 
PTSD under the old criteria have not been met.  At the time 
of his September 1992 VA examination, the examiner assigned 
a GAF score of 65.  As noted above, a GAF score of 61 to 70 
is indicative of some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social or occupational 
functioning, but generally functioning pretty well, with 
some meaningful interpersonal relationships.  

The Board notes that at the time of his March 1993 
psychological evaluation, the veteran was noted to 
experience significant distress in social situations and was 
likely to be introverted with poor social skills.  However, 
at the time of the veteran's August 1995 VA examination, a 
GAF score of  55 was assigned.  The examiner specifically 
indicated that this demonstrated moderate symptoms and 
moderate difficulty in social and occupational functioning, 
marked by irritability and a tendency to withdraw.   As 
noted above, scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Furthermore, at the time of his August 1992 hearing, the 
veteran testified that he was still married and living with 
his wife.  He reported that he was a member of a church, 
which he attended regularly, and that he had some friends.  
He also noted that he played golf once a week and he was an 
inactive member of Veterans of Foreign Wars.  

In addition, at the time of the veteran's October 1997 VA 
examination, the VA examiner assigned a GAF score of 50 to 
55.  The examiner commented at that time that the veteran 
appeared to have moderate symptoms and moderate difficulty 
in social and occupational functioning which were enhanced 
by his withdrawal from others and irritability.

The VA examiners have not identified such symptoms and the 
veteran has not described psychoneurotic symptoms of such 
severity and persistence that there is severe or 
considerable impairment in the ability to obtain or retain 
employment.  The Board notes that the July 1992 and July 
1998 letters from Dr. M. indicated that it was simply by the 
fact that his brother was in the business with him that the 
veteran was able to continue; otherwise he would be unable 
to have any gainful employment.  The Board further observes 
that at the time of his August 1992 hearing, the veteran 
testified that he used to work full time for his brother but 
changed to part time because of his nerves.  However, the VA 
examiner in August 1995 indicated that there did not appear 
to be strong evidence that the veteran would be unable to 
tolerate any employment whatsoever outside of his brother's 
business. It was noted that he apparently never really 
attempted other work. Moreover, the October 1997 VA examiner 
indicated that there did not appear to be strong evidence 
that the veteran could not tolerate gainful employment, 
outside of his brother's business but that he had never 
worked outside of the family business previously.

The Board has considered the veteran's statements and those 
of the private examiners.  However, we are presented with 
treatment records that reflect that the veteran is stable, 
well-groomed, pleasant, alert and with appropriate affect.  
The examinations for compensation purposes resulted in GAFs 
of 65, 55 and between 50 and 55.  With regard to the 
specific issue of whether the veteran was working only 
because of the family business, the VA examiners determined 
that there did not appear to be strong evidence that the 
veteran would be unable to tolerate employment.  The VA 
examiners also supported their opinions with GAFs and 
clinical findings.  The Board finds that detailed VA 
examination reports with lengthy medical opinions, occurring 
only after a review of the veteran's claims folder, are more 
probative than mere conclusions of private examiners that 
are unsupported by clinical data or statements from the 
veteran concerning his beliefs as to what disability 
evaluation should be assigned.  The decision of the parties 
to not release the complete records of Dr. M precludes a 
more meaningful analysis of the evidence.

The veteran's symptoms also do not meet the criteria for a 
higher evaluation under the new criteria from November 7, 
1996.  The evidence of record does not show the veteran to 
have occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and-long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  At the 
September 1992 VA examination the veteran's memory for 
remote events was good, as was his recent recall memory.  
His concentration was satisfactory and his judgment and 
insight were fair.

At the time of the March 1993 private examination,  the 
veteran's affect was slightly flattened.  He spoke in a low, 
fairly soft voice at a normal rate with no speech defects 
noted.  He demonstrated some capacity for abstraction and 
was able to recall three objects immediately, but none after 
5 minutes.  He discontinued serial 7s at 86 and correctly 
computed 2 separate calculations requiring a combination of 
multiplication, addition and subtraction.  The private 
doctor stated that the veteran's judgment appeared slightly 
impulsive.  

At the October 1997 VA examination the veteran's memory was 
intact for one out of three objects in five minutes.  His 
speech was regular in terms of rate and rhythm without 
loosening of associations or flight of ideas.  The veteran's 
insight and judgment were good.

Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name were 
not identified by the examiners.  Outpatient treatment notes 
between January 1990 and May 1995 consistently showed that 
the veteran was doing well, sleeping well and had a good 
appetite.  He was well groomed and his affect was completely 
appropriate.  There was no evidence of thought disorder.

The Board observes that in his July 1992 letter, Dr. M. 
wrote that the veteran had some extreme emotional lability 
and significant insomnia.  He further indicated that the 
anxiety was significant enough that it interfered with the 
veteran's ability to function in his normal life and 
activity. The Board also notes that at the time of his 
August 1992 hearing the veteran reported daily anxiety and 
nightmares.  He testified that loud noises really bothered 
him and that he had exaggerated startle response.  However, 
at his September 1992 VA examination, the veteran denied 
suicidal or homicidal ideas. There was no obsession, 
compulsions, phobias or psychosomatic trends.  The veteran 
was euthymic and there was no indication of increased 
startle reaction.

The March 1993 private examination report revealed that the 
veteran's thought content followed the line of questioning 
with minimal to moderate spontaneity.  Process of thought 
was logical and lucid with no signs of thought disorder or 
psychotic processing. The veteran denied any hallucinatory 
experience or suicidal ideation.  Moreover, at the August 
1995 VA examination there was no suggestion of thought 
disorder and no evidence of delusions or hallucinations.  
The veteran also denied homicidal or suicidal ideations.  In 
addition, at the time of his October 1997 VA examination, 
the veteran was found to be alert and oriented to time, 
place, person and objects.  He denied auditory or visual 
hallucinations, suicidal or homicidal ideations and 
paranoia.  His memory was intact for one out of three 
objects in five minutes.  There was no loosening of 
association and the veteran's insight and judgment were 
good.

As such, the veteran's symptoms do not meet the requirements 
for a higher evaluation under the new criteria and an 
increased evaluation is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  An increased evaluation 
is not warranted under the old or the new criteria for the 
veteran's PTSD.  Although the veteran has expressed his 
opinion regarding the degree of his impairment and presented 
testimony, the most probative evidence consists of the 
medical evidence prepared by skilled medical professionals, 
which demonstrates that an increased evaluation is not 
warranted.  To the extent that there is a conflict in the 
record between the VA examiners and Dr. M. the Board accords 
more probative weight to the VA examiners.  The VA records 
are detailed and consistent with each other.  The statements 
of Dr. M are conclusory and unsupported by the other 
evidence of record.  For example, although Dr. M reported 
that the veteran had extreme lability, such was never 
confirmed by other examiners.  Rather a psychologist noted 
how calm the veteran was.  The Board again notes that the 
parties were provided an opportunity to submit the complete 
records and did not.  The duty to assist is not a blind 
alley or a one-way street.  The Board specifically notes 
that in the prior remand, the parties were informed to 
submit the records of Dr. M and to submit any outstanding or 
probative evidence.


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as 
can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.

To accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently 
hospitalized for his PTSD.  As to interference with 
employability, as noted above, the VA examiners, after a 
thorough review and examination, felt that there did not 
appear to be strong evidence that the veteran could not 
tolerate gainful employment outside of his brother's 
business.  Moreover, the currently assigned schedular 
disability evaluation contemplate interference with 
employment and loss of time from work.  

In view of these findings and in the absence of evidence, 
the Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected PTSD and that the record does 
not suggest, based upon these findings documented within the 
clinical reports, that the appellant has an "exceptional or 
unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  To the extent that Dr. M indicates or 
implies that the veteran has a form of sheltered employment, 
the Board has accorded little value to his opinion for the 
reasons stated above.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

